Back to Form 10-Q [form10-q.htm]
EXHIBIT 10.8
 
 
WELLCARE HEALTH PLANS, INC.
 
INDEMNIFICATION AGREEMENT
 


This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
________, 20__ (the “Effective Date”) by and between WellCare Health Plans,
Inc., a Delaware corporation (the “Company”), and ____________
(“Indemnitee”).  Capitalized terms used and not otherwise defined in the section
or provision of this Agreement in which they are used have the meanings set
forth in Section 10 hereof.
 
RECITALS
 
A.           The Board of Directors of the Company has determined that the
increasing difficulty in attracting and retaining qualified persons as
directors, officers and employees is detrimental to the best interests of the
Company’s stockholders and that the Company should act to assure such persons
that there will be adequate insurance or indemnification against risks of claims
and actions against them arising out of their service to and activities on
behalf of the Company.
 
B.           Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”) empowers the Company to indemnify and advance expenses to its
officers, directors, employees and agents by agreement and to indemnify and
advance expenses to persons who serve, at the request of the Company, as
directors, officers, employees, or agents of other corporations or enterprises,
and expressly provides that the indemnification provided by Section 145 is not
exclusive.
 
C.           The Company has adopted provisions in its Certificate of
Incorporation providing for mandatory indemnification of its officers and
directors to the fullest extent permitted by applicable law, subject to certain
limitations specified in the Certificate of Incorporation, and the Company
wishes to clarify and enhance the rights and obligations of the Company and the
Indemnitee with respect to indemnification and advancement of expenses.
 
D.           To the extent that Indemnitee previously has entered into an
indemnification agreement with the Company that remains in full force and effect
(a “Previous Agreement”), the Company desires that such Previous Agreement shall
govern the indemnification rights and obligations of Indemnitee and the Company
with respect to Proceedings (as defined below) that arose or may arise from
actual or alleged events, occurrences, acts or omissions occurring prior to the
Effective Date (regardless of whether such Proceedings were or are initiated
before, on or after the Effective Date).
 
E.           Regardless of whether an Indemnitee has entered into a Previous
Agreement, the Company desires that this Agreement shall govern the
indemnification rights and obligations of Indemnitee and the Company with
respect to Proceedings initiated on or after the Effective Date
 
 
 

--------------------------------------------------------------------------------

 
 

and arising out of actual or alleged events, occurences, acts or omissions
occuring on or after the Effective Date.

 
F.           The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and/or one or
more of its Subsidiaries and, in order to induce Indemnitee to provide or to
continue to provide services to the Company and/or one or more of its
Subsidiaries, wishes to provide for the indemnification and advancing of
expenses to Indemnitee to the maximum extent permitted by law.
 
G.           In view of the considerations set forth above, the Company desires
that Indemnitee be entitled to indemnification and advancement, subject to and
in accordance with the terms and conditions set forth herein.
 
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
 
1.         Indemnification and Advancement of Expenses
 
(a)          Indemnification for Losses
 
To the fullest extent permitted by applicable law and in a manner permitted by
such law, if Indemnitee is or was or becomes, a party to or is otherwise
involved in any Proceeding, or is or was threatened to be made a party to or a
participant in any such Proceeding, by reason of the Indemnitee’s Corporate
Status, or by reason of (or arising in part out of) any actual or alleged event
or occurrence related to the Indemnitee’s Corporate Status, or by reason of any
actual or alleged act or omission on the part of Indemnitee taken or omitted in
or relating to the Indemnitee’s Corporate Status, then the Company shall
indemnify Indemnitee against any and all Losses actually and reasonably incurred
by the Indemnitee or on the Indemnitee’s behalf in connection with such a
Proceeding or any claim, issue, or matter therein.
 
(b)             Indemnification for Expenses as a Witness
 
Notwithstanding anything in this Agreement to the contrary, to the fullest
extent permitted by applicable law and in a manner permitted by such law, to the
extent that the Indemnitee, by reason of the Indemnitee’s  Corporate Status, is
or was or becomes, or is or was threatened to be made, a witness in any
Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith.


(c)             Mandatory Payment of Expenses
 
Notwithstanding any other provision of this Agreement to the contrary, to the
extent that Indemnitee has been successful on the merits or otherwise,
including, without limitation, the dismissal of an action without prejudice, in
defense of any Proceeding or in the defense of any claim, issue or matter
therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.

 
2

--------------------------------------------------------------------------------

 

(d)             Procedure for Determination of Entitlement to Indemnification
 
(i)           To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request for indemnification, including
therein or therewith, except to the extent previously provided to the Company in
connection with a request or requests for advancement pursuant to Section 1(e)
hereof, a statement or statements reasonably evidencing all Losses incurred or
paid by or on behalf of the Indemnitee and for which indemnification is
requested.  The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification.


(ii)           Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 1(d)(i) hereof, if required by
applicable law and to the extent not otherwise provided pursuant to the terms of
this Agreement, a determination with respect to the Indemnitee’s entitlement to
indemnification shall be made in the specific case by the Reviewing Party.  If
there has not been a Change in Control, or if there has been a Change in Control
which has been approved by a majority of the directors of the Company who were
directors immediately prior to the Change in Control (the “Incumbent
Directors”), the Reviewing Party shall be selected by the Board of Directors of
the Company by a majority vote of the Disinterested Directors, and if there has
been a Change in Control which has not been approved by a majority of the
Incumbent Directors, the Reviewing Party shall be Independent Legal Counsel.


(iii)           Notice in writing of any determination as to the Indemnitee’s
entitlement to indemnification shall be delivered to the Indemnitee promptly
after such determination is made, and if such determination of entitlement to
indemnification has been made by Independent Legal Counsel, such determination
shall be set forth in a written opinion addressed to the Board of Directors, and
such notice to Indemnitee shall be accompanied by a copy of such written
opinion.  If it is determined that the Indemnitee is entitled to
indemnification, then payment to the Indemnitee of all amounts to which the
Indemnitee is determined to be entitled shall be made within thirty (30) days
after such determination.  If it is determined that the Indemnitee is not
entitled to indemnification, then the written notice to the Indemnitee (or, if
such determination has been made by Independent Legal Counsel in a written
opinion, the copy of such written opinion delivered to the Indemnitee) shall
disclose the basis upon which such determination is based.


 
(e)
Advancement of Expenses

 
Notwithstanding anything in this Agreement to the contrary, but subject to
Section 8(b) hereof, if Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Company shall advance
all Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in connection with any such Proceeding in advance of the final disposition of
such

 
3

--------------------------------------------------------------------------------

 

Proceeding within ten (10) calendar days after the receipt by the Company of
invoices presented to Indemnitee for such Expenses; provided Indemnitee shall
undertake to repay any Expenses advanced if it shall ultimately be determined
that the Indemnitee is not entitled to be indemnified against such Expenses
under this Agreement or otherwise.  Any advances and undertakings to repay
pursuant to this Section 3 shall be unsecured and interest free.  Such Expenses
incurred by or on behalf of the Indemnitee may be paid upon such reasonable
terms and conditions, if any, as the Company deems appropriate.


2.       Remedies of Indemnitee
 
(a)             Adjudication of Entitlement to Indemnification or Advancement
 
In the event that (i) a determination is made by the Reviewing Party pursuant to
Section 1(d) of this Agreement that the Indemnitee is not entitled to
indemnification, (ii) advancement of Expenses is not timely made pursuant to
Section 2 of this Agreement, (iii) if the determination of entitlement to
indemnification is not to be made by Independent Legal Counsel pursuant to
Section 1(d) hereof, no determination of entitlement to indemnification shall
have been made pursuant to Section 1(d) within thirty (30) days after receipt by
the Company of the Indemnitee’s written request for indemnification, (iv) if the
determination of entitlement to indemnification is to be made by Independent
Legal Counsel pursuant to Section 1(d) hereof, no determination of entitlement
to indemnification shall have been made pursuant to Section 1(d) hereof within
sixty (60) days after receipt by the Company of the Indemnitee’s written request
for indemnification, (v) payment of indemnification is not made pursuant to
Section 1(b) or Section 1(c) of this Agreement within thirty (30) days after
receipt by the Company of a written request therefor, or (vi) payment of
indemnification pursuant to Section 1(a) of this Agreement is not made within
thirty (30) days after a determination has been made pursuant to Section 1(d)
that the Indemnitee is entitled to indemnification, then the Indemnitee shall be
entitled to commence a proceeding in the Court of Chancery of the State of
Delaware (or other court of competent jurisdiction) seeking to establish or
enforce the Indemnitee’s entitlement to such indemnification or advancement of
Expenses, and the Company hereby consents to service of process and to appear in
any such proceeding commenced in the Court of Chancery of the State of Delaware.
If a determination shall have been made by the Reviewing Party pursuant to
Section 1(d) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 2(a)
shall be conducted in all respects as a de novo trial on the merits and the
Indemnitee shall not be prejudiced by reason of any adverse determination by the
Reviewing Party.
 
 
(b)
Notice and Cooperation by Indemnitee

 
Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, provide the Company notice in writing as soon
as practicable of any Proceeding for which indemnification will or could be
sought under this Agreement.  The failure of the Indemnitee to so notify the
Company shall not relieve the Company of any obligation that it may have to the
Indemnitee under this Agreement or otherwise, except to the extent the Company
is materially prejudiced by such failure.  In addition, Indemnitee shall provide
the Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.

 
4

--------------------------------------------------------------------------------

 

(c)             No Presumptions; Burden of Proof
 
(i)           For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendre or its equivalent, shall not create
a presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.  In addition, neither the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law, shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.


(ii)           In connection with any determination by the Reviewing Party or
the Court of Chancery of the State of Delaware (or other court of competent
jurisdiction) as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.


 
(d)
Notice to Insurers

 
If, at the time of the receipt by the Company of a notice of a Proceeding
pursuant to Section 2(b) hereof, the Company has liability insurance in effect
which may cover such Proceeding, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.
 
3.       Scope; Nonexclusivity
 
(a)           Scope
 
It is understood that the parties to this Agreement intend for this Agreement to
be interpreted and enforced so as to provide indemnification and advancement of
Expenses to Indemnitee to the fullest extent now or hereafter permitted by law,
subject only to the express exceptions and limitations otherwise set forth in
this Agreement.  In the event of any change after the date of this Agreement in
any applicable law, statute or rule which expands the right of a member of the
Board of Directors or an officer, employee, agent or fiduciary of the Company or
any Subsidiary, as applicable, to receive indemnification from the Company, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change.  In the event of any
change in any applicable law, statute or rule which narrows the right of a
member of the Board of Directors or an officer, employee, agent or fiduciary of
the Company or any Subsidiary, as applicable, to receive indemnification from
the Company, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this
 
 
5

--------------------------------------------------------------------------------

 

Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.
 
 
(b)
Nonexclusivity

 
The indemnification and advancement of Expenses provided by this Agreement shall
be in addition to any rights to which Indemnitee may be entitled under the
certificate of incorporation, bylaws, or similar organizational documents of the
Company or any Subsidiary, any agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of the State of Delaware,
or otherwise.  Notwithstanding anything in this Section 3(b) to the contrary, to
the extent the time periods specified in Sections 1 and 2 hereof with respect to
the time at which the Indemnitee shall be entitled to seek an adjudication as to
the Indemnitee’s entitlement to indemnification or advancement differ from
similar time periods specified in the Company’s Certificate of Incorporation or
Bylaws, the time periods set forth in Sections 1 and 2 hereof shall control and
be binding on the Indemnitee and the Company and shall be deemed a waiver of any
contrary right specified in the Company’s Certificate of Incorporation or
Bylaws.
 
 
4.
No Duplication of Payments

 
Except to the extent required by applicable law, the Company shall not be liable
under this Agreement to make any payment to Indemnitee with respect to amounts
otherwise indemnifiable hereunder (or for which advancement is otherwise
provided hereunder) if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement,
governing documents of the Company or Another Enterprise, or otherwise.  Nothing
hereunder is intended to affect any right of contribution of or against the
Company in the event the Company and any other person or persons have co-equal
obligations to indemnify or advance expenses to Indemnitee.
 
5.       Partial Indemnification
 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Losses incurred in
connection with any Proceeding, but not for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such Losses
to which Indemnitee is entitled.
 
 
6.
Mutual Acknowledgement

 
Both the Company and Indemnitee acknowledge that in certain instances, Federal
law or applicable public policy may prohibit the Company from indemnifying its
directors, officers, employees, agents or fiduciaries under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s right under public policy to indemnify
Indemnitee.
 
 
6

--------------------------------------------------------------------------------

 

7.           Maintenance of Liability Insurance
 
The Company shall use its best efforts to obtain and maintain directors and
officers liability insurance in reasonable amounts from reputable insurers.  If,
after weighing the costs of obtaining such insurance coverage against the
protection afforded by such coverage, the Company makes a good faith
determination that it is not practicable for the Company to obtain or maintain
such policy or policies, such insurance is not reasonably available, or similar
insurance is already maintained for the benefit of the Company’s directors or
officers, including Indemnitee, by a parent or subsidiary of the Company, the
Board of Directors will make such final determination and direct the Company to
proceed as the Board decides in the exercise of its good faith discretion.  If
Indemnitee is an officer or director of the Company, in all policies of director
and officer liability insurance covering Indemnitee (including policies
maintained by a parent or subsidiary of the Company), Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors, if Indemnitee is a director, or to the Company’s officers, if
Indemnitee is not a director of the Company but is an officer


8.       Exceptions
 
Notwithstanding anything to the contrary herein other than Section 1(c) hereof,
the Company shall not be obligated pursuant to the terms of this Agreement:
 
 
(a)
Unlawful Claims

 
To indemnify Indemnitee with respect to any Proceeding if a final decision by a
court having jurisdiction shall have determined that such indemnification is not
lawful;
 
 
(b)
Proceedings Initiated by Indemnitee

 
To indemnify or advance Expenses to Indemnitee with respect to Proceedings
initiated or brought voluntarily by Indemnitee and not by way of defense, except
(i) as provided in Section 13 of this Agreement, (ii) with respect to any
Proceeding specifically authorized by the Board of Directors, or (iii) as
otherwise required under Section 145 of the Delaware General Corporation Law;
provided, however, that such indemnification or advancement of Expenses may be
provided by the Company in specific cases if the Board of Directors determines
it to be appropriate; or
 
 
(c)
Claims Under Section 16(b)

 
To indemnify Indemnitee for Losses incurred or sustained by or on behalf of
Indemnitee in any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), rules and regulations promulgated thereunder, or any similar provisions
of any federal, state or local statute; or

 
7

--------------------------------------------------------------------------------

 

(d)           Standards of Conduct
 
Unless ordered by a court in a proceeding pursuant to Section 2(a) hereof or
otherwise, and except as provided in Section 1(c) and (to the extent permitted
by applicable law) Section 1(b) of this Agreement, to indemnify Indemnitee for
any Losses incurred by or on behalf of Indemnitee in connection with any
Proceeding if a determination has not been made by the Reviewing Party in the
specific case that Indemnitee has satisfied any standards of conduct required as
a condition to indemnification under Section 145 of the Delaware General
Corporation Law.
 
9.           Period of Limitations
 
No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against Indemnitee, Indemnitee’s estate, spouse,
heirs, executors or personal or legal representatives after the expiration of
three (3) years from the date of accrual of such cause of action, and any claim
or cause of action of the Company shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such three-year
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.
 
 
10.
Construction of Certain Terms and Phrases

 
As used in this Agreement, the following terms and phrases shall have the
meanings set forth below:
 
(a)             “Another Enterprise” and “Other Enterprise” refer to a
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or any other form of enterprise, other than the Company.
 
(b)             A “Change in Control” shall be deemed to have occurred if (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (A) who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person, or
(B) becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 20%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii)  the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than a merger or

 
8

--------------------------------------------------------------------------------

 
 

consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

 
(c)             References to the “Company” shall include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
 
(d)             “Corporate Status” describes the Indemnitee’s status as a
present or former director, officer, employee, agent, or fiduciary of the
Company or any Subsidiary, or the Indemnitee’s status as a director, officer,
employee, agent, or fiduciary of Another Enterprise to the extent the Indemnitee
is or was serving in such capacity with respect to such Other Enterprise at the
request of Company or any Subsidiary.
 
(e)             “Expense” shall include, without limitation, attorneys’ fees;
retainers; disbursements of counsel; court costs; filing fees; transcript costs;
fees and expenses of experts; fees and expenses of witnesses; fees and expenses
of accountants and other consultants (excluding public relations consultants
unless approved in advance by the Company); travel expenses; duplicating and
imaging costs; printing and binding costs; telephone charges; facsimile
transmission charges; computer legal research costs; postage; delivery service
fees; fees and expenses of third-party vendors; the premium, security for, and
other costs associated with any bond (including supersedeas or appeal bonds,
injunction bonds, cost bonds, appraisal bonds or their equivalents), in each
case incurred in connection with prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding, as well as all other “expenses” within the
meaning of that term as used in Section 145 of the General Corporation Law of
the State of Delaware and all other disbursements or expenses of types
customarily and reasonably incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, actions, suits, or proceedings
similar to or of the same type as the Proceeding with respect to which such
disbursements or expenses were incurred; but, notwithstanding anything in the
foregoing to the contrary, “Expenses” shall not include amounts of judgments,
penalties, or fines actually levied against the Indemnitee in connection with
any Proceeding.

 
9

--------------------------------------------------------------------------------

 

(f)             “Independent Legal Counsel” shall mean an attorney or firm of
attorneys who shall not have otherwise performed services for the Company or
Indemnitee within the last three years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).  Independent Legal Counsel
shall be selected as follows:  (i) by a majority of the Disinterested Directors
if there has not been a Change in Control or if there has been a Change in
Control which has been approved by a majority of the Incumbent Directors; or
(ii) by Indemnitee, subject to the approval by a majority of the Disinterested
Directors (which shall not be unreasonably withheld), if there has been a Change
in Control which has not been approved by a majority of the Incumbent
Directors.  The Company agrees to pay the reasonable fees of the Independent
Legal Counsel, regardless of which party selects the Independent Legal Counsel.
 
(g)             “Losses” means all Expenses, judgments, penalties, fines
(including any excise taxes assessed on Indemnitee with respect to an employee
benefit plan), liabilities, and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld or delayed) in connection with a Proceeding, and any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.
 
(h)             “Proceeding” means any threatened, pending, or completed action,
suit, arbitration, alternative dispute resolution mechanism, investigation
(including any internal investigation), inquiry, administrative hearing, or any
other threatened, pending, or completed proceeding, whether brought by or in the
right of the Company or otherwise, and whether civil, criminal, administrative,
or investigative.
 
(i)             “Reviewing Party” shall mean (i) the Board of Directors acting
by a majority vote of the directors who are not and were not parties to the
Proceeding in respect of which indemnification is being sought (the
“Disinterested Directors”), even though less than a quorum of the Board of
Directors, (ii) a committee of some or all of the Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board of Directors, or (iii) Independent Legal Counsel.
 
(j)             “Subsidiary” shall mean any corporation, partnership, limited
liability company, or other entity of which more than 50% of the voting power
represented by the outstanding voting securities or other equity interests is
owned, directly or indirectly, by the Company, by the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries.
 
(k)             “Voting Securities,” when used with reference to the Voting
Securities of the Company, shall mean any securities of the Company that vote
generally in the election of directors.
 
(l)             References herein to a director of Another Enterprise (or a
director of an Other Enterprise) or to a director of a Subsidiary shall include,
in the case of any entity that is not managed by a board of directors, such
other position, such as manager or trustee or member of the governing body of
such entity, that entails responsibility for the management and direction of
 
 
10

--------------------------------------------------------------------------------

 
 
such entity's affairs, including, without limitation, the general partner of any
partnership (general or limited) and the manager or managing member of any
limited liability company.
 
   (m)             (1) References herein to the Indemnitee’s serving at the
request of the Company or a Subsidiary as a director, officer, employee, agent,
or fiduciary of Another Enterprise shall include any service as a director,
officer, employee, or agent of the Company or any Subsidiary that imposes duties
on the Indemnitee, or involves services by the Indemnitee, with respect to an
employee benefit plan of the Company or any of its affiliates, other than solely
as a participant or beneficiary of such a plan; and (2) if the Indemnitee has
acted in good faith and in a manner such the Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, the Indemnitee shall be deemed to have acted in a manner not opposed to
the best interests of the Company for purposes of this Agreement and applicable
law.
 
11.      Counterparts
 
   This Agreement may be executed in one or more counterparts, each of which
shall constitute an original.
 
 
12.
Binding Effect; Successors and Assigns; Survival of Rights

 
   This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives.  The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance reasonably satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.  The
indemnification, advancement, and other rights provided by, or granted pursuant
to, this Agreement shall continue during the period that the Indemnitee is a
director, officer, employee, agent, or fiduciary of the Company or a Subsidiary
or is serving in any such capacity with respect to Another Enterprise at the
request of the Company or a Subsidiary, and shall continue after such period so
long as Indemnitee shall be subject to any possible Proceeding (including any
appeal therefrom), by reason of Indemnitee’s Corporate Status, or by reason of
(or arising in part out of) any actual or alleged event or occurrence related to
the Indemnitee’s Corporate Status, or by reason of any actual or alleged act or
omission on the part of Indemnitee taken or omitted in or relating to the
Indemnitee’s Corporate Status, and shall further continue for such period of
time following the conclusion of any such Proceeding as may be reasonably
necessary for Indemnitee to enforce rights and remedies pursuant to this
Agreement as provided in Section 2 of this Agreement.
 
13.      Attorneys’ Fees and Other Expenses in Enforcement Proceedings
 
                   In the event that (a) the Indemnitee commences a proceeding
seeking (1) to establish or enforce the Indemnitee’s entitlement to
indemnification or advancement of Expenses pursuant to
 
 
11

--------------------------------------------------------------------------------

 
 
the terms of this Agreement, (2) to otherwise enforce Indemnitee’s rights under
or to interpret the terms of this Agreement, (3) to recover damages for breach
of this Agreement, (4) to establish or enforce Indemnitee’s entitlement to
indemnification or advancement pursuant to the Certificate of Incorporation or
Bylaws of the Company, or (5) to enforce or interpret the terms of any liability
insurance policy maintained by the Company (each such proceeding an “Indemnitee
Enforcement Proceeding”), or (b) the Company commences a proceeding against the
Indemnitee seeking (1) to recover, pursuant to an undertaking or otherwise,
amounts previously advanced to Indemnitee, (2) to enforce the Company’s rights
under or to interpret the terms of this Agreement, or (3) to recover damages for
breach of this Agreement (each such proceeding a “Company Enforcement
Proceeding” and together with each form of Indemnitee Enforcement Proceeding, an
“Enforcement Proceeding”), then the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by or on behalf of such Indemnitee in
connection with such Enforcement Proceeding, but only if (and only to the
extent) the Indemnitee prevails therein.  The Company also shall be required to
advance all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection with any Enforcement Proceeding in advance of the final
disposition of such proceeding within ten (10) calendar days after the receipt
by the Company of invoices presented to Indemnitee for such Expenses; provided
Indemnitee undertakes to repay any Expenses so advanced if and to the extent
Indemnitee does not prevail in such Enforcement Proceeding.
 
 
14.
Notice

 
  All notices and other communications required or permitted hereunder shall be
in writing, shall be effective when received, and shall in any event be deemed
to be received (a) five (5) days after deposit with the U.S. Postal Service or
other applicable postal service, if delivered by certified or registered mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission, if delivered by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
Indemnitee’s address as set forth beneath Indemnitee’s signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as a party may designate
by ten days’ advance written notice to the other party hereto.
 
 
15.
Headings

 
  The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
 
                      16.       Severability
 
  The provisions of this Agreement shall be severable in the event that any of
the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.  Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without

 
12

--------------------------------------------------------------------------------

 
 
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
 
 
17.
Choice of Law; Submission to Jurisdiction; Service of Process

 
This Agreement shall be governed by and its provisions construed and enforced in
accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents, entered into and to be performed entirely within the
State of Delaware, without regard to the conflict of laws principles
thereof.  The Company and the Indemnitee each hereby irrevocably and
unconditionally (i) agrees and consents to the nonexclusive jurisdiction of the
courts of the State of Delaware for all purposes in connection with any action,
suit, or proceeding that arises out of or relates to this Agreement and agrees
that any such action instituted under this Agreement may be brought in the Court
of Chancery of the State of Delaware or other court of the State of Delaware
having jurisdiction over such matter; (ii) waives any objection to the laying of
venue of any such action or proceeding in the courts of the State of Delaware;
and (iii) waives, and agrees not to plead or to make, any claim that any such
action or proceeding brought in the courts of the State of Delaware has been
brought in an improper or otherwise inconvenient forum.  Each of the Company and
the Indemnitee hereby consents to service of any summons and complaint and any
other process that may be served in any action, suit, or proceeding arising out
of or relating to this Agreement by mailing by certified or registered mail,
with postage prepaid, copies of such process to such party at its address for
receiving notice pursuant to Section 14 hereof.  Nothing herein shall preclude
service of process by any other means permitted by applicable law.
 
18.       Subrogation
 
In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee who
shall execute all documents required and shall do all acts that may be necessary
to secure such rights and to enable the Company effectively to bring suit to
enforce such rights.
 
19.       Amendment and Termination
 
No amendment, modification, termination or cancellation of this Agreement shall
be effective unless it is in writing signed by both the parties hereto.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
 
20.       Effective Date; Prior Agreements
 
 This Agreement shall be effective as of the Effective Date and shall govern the
indemnification rights and obligations of Indemnitee and the Company with
respect to Proceedings arising from (a) any actual or alleged event or
occurrence related to Indemnitee’s Corporate Status, or (b) any actual or
alleged act or omission on the part of Indemnitee taken or omitted in or
relating to Indemnitee’s Corporate Status, occurring in the case of both (a) and
(b) on or after the Effective Date.  To the extent that Indemnitee has a
Previous Agreement, the indemnification rights and obligations of Indemnitee and
the Company with respect to
 
 
13

--------------------------------------------------------------------------------

 
 
proceedings that arose or may arise from actual or alleged events, occurrences,
acts or omissions occurring prior to the Effective Date (regardless of whether
such proceedings were or are initiated before, on or after the Effective Date)
shall be governed by such Previous Agreement and not this Agreement.
 
21.       Integration and Entire Agreement
 
This Agreement sets forth the entire understanding between the parties hereto
and supersedes (except as set forth in paragraph 20) and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
 
 
22.
No Construction as Employment Agreement

 
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ of the Company or any of its Subsidiaries.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
WELLCARE HEALTH PLANS, INC.
 
By:
_________________________________                                                                      
Name: _______________________________          
Title: ________________________________          
 
AGREED TO AND ACCEPTED BY:
 
Signature: ___________________________                                                               
Name:      ____________________________
Date:  ______________________________               
 
 

 15   

 
                                     

